DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 29 October 2020 are accepted by the Examiner.

This Office Action is Non-Final.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


 Claims 1-9 and 11-19 are rejected under 35 U.S.C. § 101, because the claims are directed to non-statutory subject matter. For a system, an apparatus, a device claim 


Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20  are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Olsson  et al. (US 2019/0317239 A1 A1) in view of  Perry et al. (US 2019/0135403 A1).

Regarding claims 1, 10 and 20 Olsson discloses an information processing apparatus comprising: 
 (see Olsson paragraph [0007], a geographic map updating system may include a base map element and an update element); and 
a registering section that associates annexed data annexed to the base map specified by the specifying section with information regarding the base map and registers the annexed data in ..database including a database that manages data regarding maps (see Olsson paragraph [0008],a method for updating the position of a geographic feature within a map. The method may include a step wherein a geographic feature is identified. In another step, a position measurement at a reference point of the geographic feature is determined. In some embodiments, a step may be included wherein photographs or other images of the geographic feature and surrounding environment may be generated. In another step, the geographic feature may be correlated to features representing the geographic feature within the base map. This step may include the use of pattern recognition, artificial intelligence, and/or other like algorithms or techniques to match geographic features between a base map and the updated geographic feature position data. In another step, the difference in position between reference points on the newly identified geographic feature and the same geographic feature within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature may be translated based on the determined reference point position differences. In another step, the geographic feature position and related mapping data may be stored and optionally displayed). 
(see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 2  Olsson discloses wherein the annexed data includes at least one of written data written in the base map, address information indicating a location of the written data, data of map information added to the base map, address information indicating a location of the data of the map information, data of updating information for updating information included in the base map, or address information indicating a location of the data of the updating information (see Olsson paragraph [0007] The update element may further include a geographic feature identification element and one or more positioning elements. The geographic feature identification element may identify geographic features (e.g., manhole covers, traffic arrows, painted marks on a street, and/or other marks or features) within an area on the Earth's surface coinciding with the same features represented within the base map element. For instance, the geographic feature identification element may include a human or artificial intelligence or like machine learning algorithms identifying a geographic feature within a mapped area along the Earth's surface that may, generally through pattern matching or like algorithms, be matched to features within the base map element of the same area). 

Regarding claim 3  Olsson discloses wherein the annexed data further includes context information indicating a state at a time when the annexed data is created (see Olsson paragraph [0009] the difference in position between the geographic feature(s) from the utility locating and mapping data and coinciding geographic feature(s) within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature is translated based on the updated geographic feature position data. In another step, rubber-sheeting or like techniques may be used may be used to distort the boundaries of the image tile(s) or other feature region(s) allowing the one or more translated image tiles or other feature regions to seamlessly adjoin with neighboring image tiles or other feature regions while maintaining the updated position of the measured geographic feature. The data may further be stored and/or displayed on one or more devices). 

Regarding claim 4 Olsson discloses wherein the context information includes at least one of information regarding a type of the annexed data, information regarding a date and time of creation of the annexed data, information regarding a user who has created the annexed data, or information regarding the state at the time of creation of the annexed data (see Olsson paragraph [0010] The geographic feature position updates may be selectively chosen by a user and/or through machine algorithms. In another step, geographic features within base map may be aligned to the geographic feature positions within the updated map area and the image tile or other feature regions may be distorted to maintain smooth and continuous boundaries to neighboring image tiles or other feature regions. In an optional step, a quality metric may be generated describing how accurately the base map or image tiles or other feature regions within a base map align with the updated map data. In another step, the method may store and optionally display the updated base map and related data; see Olsson paragraph [0075] the geographic feature identification data may include a time and date relating to the geographic features updated measured position). 

Regarding claim 5, Olsson discloses, a context information creating section that recognizes the state at the time when the annexed data is created and generates the context information (see Olsson paragraph [0010] The geographic feature position updates may be selectively chosen by a user and/or through machine algorithms. In another step, geographic features within base map may be aligned to the geographic feature positions within the updated map area and the image tile or other feature regions may be distorted to maintain smooth and continuous boundaries to neighboring image tiles or other feature regions. In an optional step, a quality metric may be generated describing how accurately the base map or image tiles or other feature regions within a base map align with the updated map data. In another step, the method may store and optionally display the updated base map and related data; see Olsson paragraph [0075] the geographic feature identification data may include a time and date relating to the geographic features updated measured position). 

Regarding claim 6 Olsson discloses wherein the annexed data is created, and the context information created by the context information creating section is included in the annexed data (see Olsson paragraph [0075] the geographic feature identification data may include a time and date relating to the geographic features updated measured position; see Olsson paragraph [0010] a quality metric may be generated describing how accurately the base map or image tiles or other feature regions within a base map align with the updated map data. In another step, the method may store and optionally display the updated base map and related data). 

Regarding claim 7, Olsson discloses, wherein the information regarding the base map includes data of the base map or address information indicating a location of the base map (see Olsson paragraph [0007] a geographic map updating system may include a base map element and an update element. The base map element may be or include a representation of the map area displaying features). 

Regarding claim 8, Olsson discloses, an acquiring section that acquires annexed data supplied from another apparatus, wherein the registering section associates the annexed data acquired by the acquiring section with the information regarding the base map specified by the specifying section and registers the annexed data in the …database (see Olsson paragraph [0059] The term "updated data" used herein may refer to the revised geolocation of a geographic feature or reference point that may differ to the corresponding geographic feature or reference point in the base map as well as other data relating to the process of determining the revised geolocation. In some embodiments, such updated data may be collected through a utility locating and mapping procedure wherein the updated data may include the predicted positions of utility lines in the ground as well as other data relating to the utility lines). 
Perry expressly discloses a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 9 Olsson discloses, the…database (see Olsson paragraph [0087] The base map 610 may be stored locally on computing device 665 and/or may be stored in a remote server or like cloud based computing system; see Olsson paragraph [0097] an updated utility map may be stored or optionally displayed based on the translated features and utility positions and related data. The method 1200 may be carried out in post processing where the data has been stored in a database or may be done in real time or near real time and displayed on a locator display, laptop, smart phone, and/or other computing device). 
Perry expressly discloses a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 11, Olsson discloses an information processing apparatus comprising: 
a specifying section that specifies a base map to be processed ((see Olsson paragraph [0007], a geographic map updating system may include a base map element and an update element); and 
…annexed data annexed to the base map specified by the specifying section, from a…database including a database that manages data regarding maps (see Olsson paragraph [0008],a method for updating the position of a geographic feature within a map. The method may include a step wherein a geographic feature is identified. In another step, a position measurement at a reference point of the geographic feature is determined. In some embodiments, a step may be included wherein photographs or other images of the geographic feature and surrounding environment may be generated. In another step, the geographic feature may be correlated to features representing the geographic feature within the base map. This step may include the use of pattern recognition, artificial intelligence, and/or other like algorithms or techniques to match geographic features between a base map and the updated geographic feature position data. In another step, the difference in position between reference points on the newly identified geographic feature and the same geographic feature within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature may be translated based on the determined reference point position differences. In another step, the geographic feature position and related mapping data may be stored and optionally displayed). 
Perry expressly discloses a reading section that reads out annexed data (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)… a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).


Regarding claim 12, Olsson discloses, wherein the annexed data includes at least one of written data written in the base map, address information indicating a location of the written data, data of map information added to the base map, address information indicating a location of the data of the map information, data of updating information for updating information included in the base map, or address information indicating a location of the data of the updating information see Olsson paragraph [0007] The update element may further include a geographic feature identification element and one or more positioning elements. The geographic feature identification element may identify geographic features (e.g., manhole covers, traffic arrows, painted marks on a street, and/or other marks or features) within an area on the Earth's surface coinciding with the same features represented within the base map element. For instance, the geographic feature identification element may include a human or artificial intelligence or like machine learning algorithms identifying a geographic feature within a mapped area along the Earth's surface that may, generally through pattern matching or like algorithms, be matched to features within the base map element of the same area). 

see Olsson paragraph [0009] the difference in position between the geographic feature(s) from the utility locating and mapping data and coinciding geographic feature(s) within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature is translated based on the updated geographic feature position data. In another step, rubber-sheeting or like techniques may be used may be used to distort the boundaries of the image tile(s) or other feature region(s) allowing the one or more translated image tiles or other feature regions to seamlessly adjoin with neighboring image tiles or other feature regions while maintaining the updated position of the measured geographic feature. The data may further be stored and/or displayed on one or more devices), and …the annexed data including the desired context information, among the annexed data annexed to the base map specified by the specifying section, from the … database (see Olsson paragraph [0009] the difference in position between the geographic feature(s) from the utility locating and mapping data and coinciding geographic feature(s) within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature is translated based on the updated geographic feature position data. In another step, rubber-sheeting or like techniques may be used may be used to distort the boundaries of the image tile(s) or other feature region(s) allowing the one or more translated image tiles or other feature regions to seamlessly adjoin with neighboring image tiles or other feature regions while maintaining the updated position of the measured geographic feature. The data may further be stored and/or displayed on one or more devices). 
Perry expressly discloses a reading section that reads out annexed data (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)… a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 14, Olsson discloses, wherein the context information includes at least one of information regarding a type of the annexed data, information regarding a date and time of creation of the annexed data, information regarding a user who has created the annexed data, or information regarding the state at the time of creation of the annexed data (see Olsson paragraph [0010] The geographic feature position updates may be selectively chosen by a user and/or through machine algorithms. In another step, geographic features within base map may be aligned to the geographic feature positions within the updated map area and the image tile or other feature regions may be distorted to maintain smooth and continuous boundaries to neighboring image tiles or other feature regions. In an optional step, a quality metric may be generated describing how accurately the base map or image tiles or other feature regions within a base map align with the updated map data. In another step, the method may store and optionally display the updated base map and related data; see Olsson paragraph [0075] the geographic feature identification data may include a time and date relating to the geographic features updated measured position). 

Regarding claim 15, Olsson discloses further comprising: a reconstructing section that reconstructs annexed data to be annexed to the base map, by using the annexed data…(see Olsson paragraph [0007] The geographic map updating system may further include a processing element for comparing and updating base map element data according to update element data. Data may further be stored within a data storage element). 
Perry expressly discloses read out by the reading section (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 16, Olsson discloses a recognizing section that recognizes a state, … the annexed data including the context information corresponding to the state recognized by the recognizing section, among the annexed data annexed to the base map specified by the specifying section, from the … database (see Olsson paragraph [0009] a method for updating the position of a geographic feature within a map. This method may include a step whereby a utility locating and mapping operation is performed having one or more geographic features identified and the positions thereof determined. The method may further include a step whereby processing of utility locating and mapping data and geographic feature position data is performed. In another step, the difference in position between the geographic feature(s) from the utility locating and mapping data and coinciding geographic feature(s) within the base map may be determined). 
Perry expressly discloses a reading section that reads out annexed data (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)… a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method 

Regarding claim 17, Perry expressly discloses a supplying section that supplies the annexed data read out by the reading section (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 18, Perry expressly discloses an output section that outputs the annexed data read out by the reading section together with the base map (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 19, Perry expressly discloses a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published 

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164